Citation Nr: 1736082	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to July 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was provided with a travel Board hearing in June 2015.  A transcript of that hearing is of record.

This case was previously before the Board in September 2015, when it was remanded for further development.

New and relevant documentary evidence has not been added to the record since the March 2016 Supplemental Statement of the Case (SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.


FINDINGS OF FACT

1. The Veteran does not have right ear hearing loss for VA purposes.

2. The Veteran's current right knee condition did not manifest during, or as a result of active military service.

3. The Veteran's current left knee condition did not manifest during, or as a result of active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in August 2011, prior to the RO's initial unfavorable decision.  The letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  
VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, the Veteran's service treatment records and post-service VA examination reports are now a part of the claims file.  The Board finds that the October 2015 and January 2016 VA medical examinations are adequate because they include consideration of an accurate history and have opinions that are definitive and supported by rationales.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.
If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for right ear hearing loss; sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  On the other hand, bilateral knee strain is not included in the list of chronic diseases under 38 C.F.R. § 3.309(a), so the theory of continuity of symptomatology cannot be applied to the Veteran's claim for a right knee condition or a left knee condition.

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. §3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Factual Background

The Veteran contends that he suffers from hearing loss in his right ear. In January 2012, the RO established service connection for the Veteran's hearing loss in his left ear due to his military occupation as a rifleman.  The Veteran also contends that his current right and left knee conditions are directly related to the joint pain he had while in service.

The Veteran's service treatment records include an enlistment examination from May 2007 with "normal" results for "ears" and "lower extremities."  An audiological examination was also administered at the May 2007 examination producing the following results:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
0
5
LEFT
10
10
10
0
5

In an October 2010 Periodic Health Assessment (PHA), "joint issues" was listed as a current health concern.

In June 2011, the Veteran was provided with an audiological examination producing the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
10
20
15
5
50

In June 2011, the Veteran was diagnosed with sensorineural hearing loss in the left ear.

In July 2011, the Veteran checked "yes" for "ear, nose, or throat trouble," "swollen or pain joints," and "knee trouble" in a Report of Medical History.  The Veteran reported loss of hearing and inner damage in his left ear as well as swelling in his knees after running or having his knees bent for long periods of time.

At his separation medical assessment in July 2011, a diagnosis of sensorineural hearing loss with an STS shift and tinnitus bilaterally was noted.  Additionally, a history of bilateral knee pain with legs flexed was noted, including increased pain with long runs, hikes, or when carrying weight.

The Veteran's post-service treatment records include a VA audiological examination in September 2011 where the Veteran reported being diagnosed with hearing loss and tinnitus.  The Veteran stated that his current symptoms included difficulty hearing in the left ear and ringing in both ears.  An audiological examination produced the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
15
15
15
15
50

Pure tone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
13
Left Ear
22

Speech Recognition
Right Ear
96%
Left Ear
96%

The September 2011 VA examiner provided a diagnosis of unilateral hearing loss for the left ear.  The subjective factors listed were difficulty hearing and understanding in the presence of background noise.  The objective factor listed was a pure tone threshold greater than 40 dBHL for the left ear at 4000 Hz.  The examiner opined that it is at least as likely as not that the Veteran's hearing loss is due to military noise exposure as a Marine due to the reported time of onset and the noise inherent in weapons fire that is known to cause hearing loss.  The examiner based her opinion on the Veteran's enlistment examination showing normal hearing bilaterally and later audiological examinations showing hearing loss and a threshold shift for the left ear at 4000 Hz.

In October 2011, the Veteran was provided with a VA examination for his claimed right and left knee conditions.  The Veteran reported having problems with his knees beginning in February 2010 while in service.  He reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability and pain.  The Veteran also said he experienced flare-ups as often as 2 times per day and each time lasting for 5 hours.  The VA examiner noted that the right and left knees did not show signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Additionally, no locking pain, genu recurvatum, crepitus, or ankylosis was found in either knee.  X-ray results for both knees were noted to be within normal limits.  The examiner concluded that there is no diagnosis for the Veteran's claimed right and left knee conditions because there is no pathology to render a diagnosis.

Private treatment records from April 2013 note good preservation of both medial and lateral joint spaces in the knees, with no significant osteophyte formation.  An assessment of bilateral internal derangement was provided by the private examiner.  

An MRI of the Veteran's knees in April 2013 revealed chronic thickening of intact MCL fibers in the right knee and no internal derangement of the left knee.  

Private treatment records later in April 2013 note bilateral knee pain with chondromalacia patella and a likely history of MCL sprain.

At a VA examination in August 2015, the Veteran reported bilateral knee pain for 2 to 3 years.  The Veteran said he received cortisone shots, with the pain returning after a few weeks.  The VA examiner noted no joint swelling and no crepitus.  Both knees were found to have full range of motion.  The examiner provided an assessment of bilateral knee pain, noting that the Veteran refused x-rays at the time.

In October 2015, the Veteran was provided with a VA examination to determine the nature and etiology of his claimed knee conditions.  The Veteran reported a gradual onset of bilateral knee pain in 2009, with no history of specific trauma.  The VA examiner diagnosed the Veteran with knee strain in both the right and left knees based on MCL thickening seen on the April 2013 MRI.  The examiner opined that the Veteran's knee conditions were less likely than not incurred in or caused by his time in service because MCL thickening is usually secondary to tearing trauma, but there is no history of trauma or a diagnosis of strain in service.  The examiner added that the examination is within normal limits and the diagnosis of bilateral knee strain is based on the April 2013 MRI.

In January 2016, the Veteran was provided with a VA examination to determine the nature and etiology of his claimed right ear hearing loss.  The audiometric examination produced the following results: 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
10
10
15
10
10
Left Ear
15
15
15
10
10

Pure tone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
11
Left Ear
13

Speech Recognition
Right Ear
100%
Left Ear
100%

The examiner noted normal hearing in the right ear.  The examiner added that the Veteran had normal hearing at enlistment and separation with no significant hearing threshold shift and has normal hearing at the examination today.

Analysis

Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board finds that service connection is not warranted for the Veteran's claimed right ear hearing loss.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, as just discussed, there is no clinical evidence of hearing loss in the right ear for VA purposes at any time during the pendency of this appeal.  

The Veteran claims that he suffers from right ear hearing loss that was caused by his noise exposure as a rifleman in service, but he lacks the medical expertise to diagnose hearing loss or provide an opinion as to its causes.  See 38 C.F.R. § 3.159(a) (2016).  

The Board finds the most recent January 2016 VA audiological examination to be highly probative because the examiner considered the Veteran's history, lay statements, and provided a thorough examination.  As the examiner found that the Veteran currently does not suffer from right ear hearing loss, the weight of the evidence is against a finding for service connection.  Additionally, none of the Veteran's audiological examinations beginning from his time in service up until the most recent January 2016 VA examination contain audiological results that would classify as right ear hearing loss for VA purposes.  As such, an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Knee Conditions

As an initial matter, the Board notes that the Veteran has been diagnosed with bilateral knee strain.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability.

The Veteran's service treatment records include notations regarding joint issues in October 2010 and complaints of swollen and painful joints July 2011.  Additionally, the Veteran's separation examination indicates a history of bilateral knee pain with legs flexed, with the pain increasing on long runs, hikes, or carrying weight.

In October 2015, the Veteran was diagnosed with bilateral knee strain by a VA examiner based upon findings of an MRI conducted in April 2013 indicating thickening of the MCL.  The October 2015 VA examiner opined that the Veteran's current bilateral knee strain is less likely than not incurred in or caused by his service because there is no history of trauma or diagnosis of strain while in service.

The Veteran contends that his bilateral knee conditions are directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of a knee condition.  However, the etiology of knee conditions are complex medical questions because they may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Based on the VA examination discussed above, the Board finds that service connection is not warranted for a right knee condition or a left knee condition.  Although the Veteran has been diagnosed with bilateral knee strain, there is no probative evidence that shows that the bilateral knee strain occurred in service.  Although the Veteran reported having joint issues while in service, the October 2015 VA examiner found that the Veteran's knee conditions are usually secondary to tearing trauma and because there is no history of any kind of knee trauma in service, she concluded that his condition was not incurred in service.  The Board finds that the VA examiner's opinion is highly probative, especially given the lack of any medical evidence to the contrary.

The Board notes that the Veteran's representative claims that the record establishes a left knee injury that was incurred in the line of duty in 2006.  However, the Board finds that this assertion is based on inaccurate facts.  As the Veteran began active duty in September 2007, there is no record of a left knee injury for the Veteran in the line of duty in 2006.

The preponderance of the evidence is against the claims for service connection for a right knee condition and a left knee condition and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a right knee condition is denied

Entitlement to service connection for a left knee condition is denied.




____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


